Case 1:18-ap-01076-MT   Doc 107 Filed 10/30/19 Entered 10/30/19 12:33:03   Desc
                         Main Document     Page 1 of 4
Case 1:18-ap-01076-MT   Doc 107 Filed 10/30/19 Entered 10/30/19 12:33:03   Desc
                         Main Document     Page 2 of 4
Case 1:18-ap-01076-MT   Doc 107 Filed 10/30/19 Entered 10/30/19 12:33:03   Desc
                         Main Document     Page 3 of 4




                                             /s/ Richard D. Burstein
        Case 1:18-ap-01076-MT                   Doc 107 Filed 10/30/19 Entered 10/30/19 12:33:03                                       Desc
                                                 Main Document     Page 4 of 4


                                       PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 21650
Oxnard Street, Suite 500, Woodland Hills, CA 91367.

A true and correct copy of the foregoing document entitled: JOINT STATUS REPORT will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
30, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Raffy M Boulgourjian rboulgourjian@gmail.com
       Reagan E Boyce rboyce@cr.law
       Richard Burstein rburstein@bg.law, ecf@bg.law
       Eamon Jafari jafari@barringtonlegal.com, gould@barringtonlegal.com
       David Seror (TR) aquijano@bg.law, C133@ecfcbis.com
       United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                                                                                     Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On October 30, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

Hon. Maureen Tighe
U.S. Bankruptcy Court
21041 Burbank Blvd., #324
Woodland Hills, CA 91367-6603

Counsel for Defendants Usmanovs
Scott D. Dyle
Barrington Legal, Inc.
11601 Wilshire Boulevard, 5th Floor
Los Angeles, CA 90025

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on ____, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                   Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

October 30, 2019                     JESSICA STUDLEY                                            /s/ Jessica Studley
Date                                  Printed Name                                                   Signature

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                                                                    F 9013-3.1 PROOF OF SERVICE
